 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDFreight, Construction, General Drivers, Warehouse-men and Helpers, Local 287, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaand Reed & Graham, Inc Case 32-CB-160326 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 1 June 1984 Administrative Law Judge Clif-ford H Anderson issued the attached decision TheRespondent and the General Counsel filed excep-tions and supporting briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed1 The General Counsel has excepted to some of the Judge's credibilityfindings The Board s established policy is not to overrule an administrative law Judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for reversing the findings2 In adopting the Judge s conclusion that the Respondent Union didnot violate Sec 8(b)(3) of the Act by refusing to sign the collective bargaining agreement as proffered by the Employer, we find It unnecessaryto pass on the Judge s discussion in the section of his decision entitledAn Alternative TheoryWe amend the Judge s Conclusion of Law 4 to substitute the word'agreement for the word "agentDECISIONSTATEMENT OF THE CASECLIFFORD H ANDERSON, Administrative Law Judge Iheard this case in trial in Oakland, California, on March13, 1984, pursuant to a complaint and notice of hearingissued by the Regional Director for Region 32 of the Na-tional Labor Relations Board on October 27, 1983, basedon a charge filed by Reed & Graham, Inc (the ChargingParty or the Employer) on September 19, 1983, againstFreight, Construction, General Drivers, Warehousemenand Helpers, Local 287, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Respondent or the Union)The complaint alleges and the answer admits that theCharging Party and the Union have had a longstandingcollective-bargaining relationship regarding certain of theCharging Party's employees and that, on or aboutAugust 3, 1983, the parties reached full and completeagreement with respect to the terms of a new collective-bargaining agreement The complaint further alleges thatthe Charging Party requested Respondent to execute awritten contract embodying the terms of this agreementabout August 17, 1983, and that Respondent on that oc-casion and thereafter to date has failed and refused toexecute the contract Respondent denies the Employerrequested it to sign the contract agreed upon on August3, 1983All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to call, ex-amine, and cross-examine witnesses, to argue orally, andto file posthearing briefs 1On the entire record,2 including oral argument by theUnion and a brief from the General Counsel, and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACT3I JURISDICTIONThe Charging Party is a California corporation withan office and place of business in San Jose, California,and at relevant times has been engaged in the business ofmanufacturing and supplying asphalt material TheCharging Party annually, in the course and conduct ofits business operations, sells and ships or provides serv-ices valued in excess of $50,000 directly to customers lo-cated outside the State of CaliforniaII LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the ActIII ALLEGED UNFAIR LABOR PRACTICEA FactsFor many years the Charging Party has been engagedin the business of manufacturing and supplying asphaltmaterial which includes delivery of its products bymeans of bottom-dump trucks Prior to 1974 the Em-ployer utilized the bottom-dump services of owner-oper-ators and did not have its own employees engaged insuch work By 1974 the Employer utilized a mixed com-plement of owner-operators and employee bottom-dump1 At the commencement of the heanng, counsel for the Union movedthat I defer this case so that an arbitrator could resolve the issue presented I denied the motion and reassert that holding here A precondition todeferral is the existence of a contract which an arbitrator may interpretWhere, as here, the question of what, if any, contract binds the parties isan issue, deferral is inappropriate Anaconda Go, 224 NLRB 1041 (1976),enfd mem 578 F 2d 1385 (9th Cm 1978), and cases cited therein2 The General Counsel s unopposed motion to correct transcript isgranted3 Through the pleadings, written and oral stipulations of fact and thearguments and concessions of counsel at the hearing, the parties substan-tially reduced the factual matters in dispute Where not otherwise noted,these findings are based on the pleadings, stipulations, and/or uncontesteddocumentary and testimonial evidence272 NLRB No 65 TEAMSTERS LOCAL 287 (REED & GRAHAM)349drivers using the Employer's trucks In that year it rec-ognized the Union as representative of its employees inthe following unit, which is appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the ActAll bottom-dump transfer rigs and semi-dump driv-ers employed by the Employer out of its San Jose,California facility, excluding all other employees,employees covered by other collective bargainingagreements, office clerical employees, professionalemployees, guards and supervisors as defined in theActSince 1974 the Employer has increased its unit employeecomplement and decreased the number of bottom-dumpowner-operators By 1980 and thereafter to the time ofthe hearing the Employer has not utilized bottom-dumpowner-operatorsThe Employer and the Union entered into successive3-year contracts in 1974, 1977, and 1980 In each case theparties simultaneously signed a side agreement or adden-dum to the contract ("ten truck agreement") providingas followsMemorandum of AgreementThe Union recognizes the employer (carrier) hasprimarily had a broker-owner/operator relationwith the drivers and in this respect it is not theintent of the Union to preclude the use of theOwner-Operators by the EmployerTherefore, the Union and the Employer herebyagree not to reduce the present number of Compa-ny Trucks (ten (10)) during the duration of thisAgreementIt is further agreed and understood that all terms,conditions and provisions of Section 30•Subcon-tracting and Section 31•Owner-Operator of theConstruction Teamster•A G C Master LaborAgreement (Independent Short Form) shall not beapplicable to, or enforceable against REED &GRAHAM, INC , for the work covered by thisAgreement which is more specifically detailed inArticle I, Section 2 4The contract signed in 1977 contained a separate ad-dendum in addition to the "ten truck agreement" creat-ing a lower wage truck serviceman classification for thefirst time 5 During the 1980 negotiations the Employer's4 The requirement that 10 trucks be maintained by the Employer as setforth in the memorandum agreement result from an attempt to maintainpanty between the number of owner operators and the number of employees in 1974, 1 e , that there would be 10 employee operated trucksand 10 owner-operator trucks Since the employer no longer uses owneroperators, the limitation has had no practical effect on the Employer srecent operations Insofar as the record reflects, since 1980 the Employerhas not contemplated and the Union has had no reason to fear a changein unit employment by the Employer which would bnng the limitationsof the ten truck agreement" into play5 This additional unit classification was favorable to the Employer be-cause It created a lower pay rate for certain unit employees who had formerly been in a higher classificationnegotiator, Reed Graham, proposed that all references to"owner-operators" be deleted throughout the contractand the " ten truck agreement" The effect of the pro-posal was, inter aim, to cancel or eliminate the "ten truckagreement" The Union's negotiator, Don Bogginni, re-jected the Employer's demand insisting that the "tentruck agreement" was crucial to getting the contract rati-fied by the employees The Employer acquiesced in thedemand that the "ten truck agreement" and the otherreferences to owner-operators in the 1977-1980 contractwere carried forward into the 1980-1983 agreement Nodiscussion occurred regarding the truck serviceman clas-sification addendum in the 1980 negotiations Perhaps amonth after the terms of a new contract were agreedupon in 1980, however, Graham telephoned Bogginniand informed him that he had forgotten to include thelower paid service classification in the new contractBogginni responded that, since the classification had notbeen discussed in negotiations, it was not going to beadded to the contract after the fact Graham, who recog-nized at this point he had made an oversight, acquiescedin the position of the Union and the 1980-1983 contractwas signed without a truck serviceman addendumThe 1980-1983 agreement expired by its terms on June30, 1983 In preparation for negotiations for a new 3-yearcontract, Bogginni for the Union and Graham for theEmployer exchanged written proposals The written pro-posals used the 1980-1983 contract as a base The partiesdenoted contract articles in which no changes were pro-posed from the old contract as "o k" or "same as con-tract" Following the exchange of proposals the two ne-gotiators and a unit employee met at the Union's officesin the first week of July and, again, using the old con-tract as a base, went through the 1980-1983 contract'sarticles, seriatim, establishing agreement with the 1980-1983 language or proposing new language The old con-tract the parties used during the negotiations apparently,inadvertently, did not have the "ten truck agreement"addendum physically attached to It At no time duringthis negotiation session or in the written proposals whichpreceded it had the "ten truck agreement" been men-tioned or alluded to in any way, nor did the parties useall inclusive or "catch all" language in the negotiationssuch as "all remaining matter will remain unchanged"Substantial agreement on terms for a new contract wasreached at this first bargaining sessionA second negotiating session was held some 2 weekslater at the Employer's offices with the same partici-pants Again using the 1980-1983 collective-bargainingagreement without the "ten truck agreement" as a base,essentially complete agreement was reached on all termsof a new contract save for certain minor matters pro-posed by the Employer and not then accepted by theUnion Bogginni suggested he would submit the agreed-upon items and the Employer's additional proposedchanges to the employees for ratification and the Em-ployer agreed Again at this meeting no mention wasmade by any party to the "ten truck agreement" and noindirect reference adopting all unchanged portions of theold contract was used 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD- Several days later Bogginni called Graham and in-formed him that the employees were opposed to the Em-ployer's additional minor changes. Graham told Bogginnito take these proposals out and submit the contract tothe employees as they had otherwise agreed. Approxi-mately 3 to 4 weeks later Bogginni came to Graham'soffice with a typed document prepared by the Unionwhich Bogginni represented to Graham was the agree-ment they had reached and had been ratified by the em-ployees Bogginni requested that Graham sign it and leftthe document at the office. Later Graham examined thedocument delivered by Bogginni and discovered that itwas an accurate reflection of their agreement save thatthe new 1983-1986 contract had the "ten truck agree-ment" appended to it. Graham signed the body of thecontract and returned it to the Union without the "tentruck agreement" attached. Graham's cover letter ex-plained that, inasmuch as the "ten truck agreement" hadnever been mentioned during the 1983 negotiations, itwas not a proper part of the 1983-1986 agreement. Sub-sequently, by letter dated October 14, 1983, Graham de-manded that Bogginni sign the contract without the "tentruck agreement." The Union had not acquesced in theEmployer's demand and counsel for the Union stipulatedat the hearing the Union continues to refuse to sign thecontract without the "ten truck agreement" as a neces-sary part of the agreement.B. Analysts and ConclusionsThe case is without essential factual dispute. Based onthe above events, the General Counsel and the Employerargue that total agreement was reached as to all termsand conditions of a new contract. They argue that the"ten truck agreement" was a part of the new contract.Complete agreement having been reached, argue theGeneral Counsel and the Employer, the Union is obligat-ed to sign the new contract. The Union agrees that acomplete agreement was reached. However, based onthe same facts, the Union argues that the context ofevents demonstrates that the "ten truck agreement," uni-formly present in previous collective-bargaining agree-ments, was carried forward and was a necessary part ofthe agreement reached by the parties in the 1983 negotia-tions. Accordingly, argues the Union, the Employershould be obligated to sign the contract specifically in-cluding the "ten truck agreement."6The Board has long held, with Supreme Court approv-al, that a party that has agreed to terms and conditionsof a collective-bargaining agreement may be ordered tosign such an agreement. H. J. Heinz Co. v. NLRB, 311U.S. 514 (1941). Such a "make-sign" obligation has beenextended to labor organizations who refuse to sign side-letter agreements or contract addenda if the Unionagreed to them as a part of an overall agreement. Hospi-tal Employees District 1199-C (Episcopal Hospital), 241NLRB 270 (1979).6 The Union had filed an 8(a)(1) and (5) charge against the Employercontending that the Employer was bound to sign the contract includingthe "ten truck agreement" The General Counsel dismissed that chargehowever and It is not in issue before meIt is clear no explicit agreement to include or excludethe "ten truck agreement" occurred during the 1983 ne-gotiations for the 1983-1986 contract. Nor was thereconstructive or indirect reference to it by the use of re-sidual inclusion or exclusion language. There is thus nodispute that the parties were completely silent regardingthe "ten truck agreement" throughout the 1983 negotia-tions. In the written exchange of proposals and duringthe article-by-article perusal and review of the previouscontract by the parties during the face-to-face negotia-tions, each and every aspect of the contract was dis-cussed and either carried forward unchanged or modifiedwith the single, glaring, exception of the "ten truckagreement." While in other circumstances this unusualomission might be contrued as part of a hidden agendaor conscious or deliberate omission by either or bothparties, I specifically find that this is not the case here.There is insufficient evidence to support even a suspicionthat either party was consciously avoiding referenceduring the negotiations to the "ten truck agreement" inorder to obtain, by omission, what might not be obtainedby direct demand and negotiation. Thus I find there wasno trick intended or relied on by either party during thenegotiations to create the situation here at issue. Rather Ifind the parties simply forgot to consider the "ten truckagreement" addendum during the negotiations and thatthe current contrary positions of the parties must be ad-judged and resolved without a finding of scienter ofeither side.Evaluating the record as a whole, including the de-meanor of the witnesses and the negotiations between theparties over the years, I rind that the union negotiatorbelieved that the "ten truck agreement" was carried for-ward into the 1983-1986 agreement and was disabused ofthat belief only with the Employer's refusal to sign thecontract after he presented it I also find that the Em-ployer's negotiator did not realize the omission to discussthe "ten truck agreement" had occurred until after theratification, at which time, perhaps in recollection of thefate of the service classification in the 1977 negotiations,he concluded the "ten truck agreement" need not be in-cluded in the contract.I also find that neither negotiator had the "ten truckagreement" in his mind at any time during the 1983 ne-gotiations. The testimony is clear that the negotiations in1983 were amicable and that resolutions of all itemsunder discussion was quickly achieved. It is implausiblethat the Union, had it been aware of the omission of the"ten truck agreement" during the negotiations or if itheld the belief that the Employer would rely on thatomission to seek deletion of the "ten truck agreement"addendum, would not have raised the matter during ne-gotiations. So, too, I believe the Employer would haveproposed the same changes it had in 1980, if it was seek-ing the deletion of the "ten truck agreement." Thus theomission to raise the matter in negotiations by either sidein my view was a result of a simple mistake which mayhave occurred as a result of the fact that the copy of the1980-1983 contract that the parties used in their negotia-tions did not have the "ten truck agreement" physicallyattached to it. TEAMSTERS LOCAL 287 (REED & GRAHAM)351Given these findings, it is clear that the parties did notreach agreement on including or excluding the "tentruck agreement" in an actual or subjective sense duringthe negotiations It is thus initially true that there was no"meeting of the minds" on inclusion or exclusion of theagreement Such subjective agreement or "meeting of theminds" is not necessary in every case however to bindthe parties Thus the administrative law judge, withBoard approval, stated in Vallejo Retail Trade Bureau,243 NLRB 762, 767 (1979)It is therefore tempting to rely uncritically on thehoary maxim of the law of contracts that, absent a"meeting of the minds," there is no mutually bind-ing agreement The temptation is avoided, howeverbecause the expression, "meeting of the minds" incontract law does not literally require that both par-ties have identical subjective understandings on themeaning of material terms in the contract Rather,subjective understanding (or misunderstandings) asto the meaning of terms which had been assented toare irrelevant, provided that the terms themselvesare unambiguous "judged by a reasonable stand-ard" Pittsburgh-Des Moines Steel Company, 202NLRB 880, 888 (1973), and authorities cited thereinSee also, e g, Monument Printing Co, 231 NLRB1215, 1220 (1977), and authorities cited thereinThe test here therefore is whether or not applying anobjective or reasonable standard, irrespective of the sub-jective opinions of the parties, mutual agreement on anew contract without the "ten truck agreement" wasreached In the instant case there is no dispute about thewords used in the negotiations and no confusion regard-ing the meaning of the written proposals Here the par-ties agree the negotiations were totally silent on theissue Given this, the General Counsel argues that theomission to refer to the "ten truck agreement" during ne-gotiations by either party, applying an objective, reason-able standard constitutes abandonment by the Union ofthe "ten truck agreement" Given this constructive ac-quiescence in deleting the "ten truck agreement," arguesthe General Counsel, it is clear that the Union agreed tothe contract without the "ten truck agreement" and mustnow be ordered to sign the contract without itThe Union correctly points out that the "ten truckagreement" was but one part of the contractual schemein the earlier contracts regarding owner-operators 7Counsel for the Union points out that in 1980 the Em-ployer sought to eliminate all references to owner-opera-tors throughout the contract and that the Union success-fully resisted those changes In 1983 the parties specifi-cally agreed to carry forward unchanged the referencesto owner-operators in the body of the contract Thesefacts, argues the Union, objectively indicated to theUnion that the "ten truck agreement," too, would be car-ried forward as part and parcel of the owner-operatorregulatory scheme contained in the 1980-1983 contractThe Union argues that it could rely on this "objective7 Various articles in the body of the contract deal with the Employeesrights to utilize such contractorsevidence" that no owner-operator language changes, asthe Employer proposed and the Union rejected in 1980,were proposed in 1983 Thus the Union concludes the"ten truck agreement" was carried forward as a neces-sary part of the new agreementExamining the behavior of the parties at the 1983 ne-gotiations in light of the collective-bargaining history de-scribed above, as well as considering the arguments ofthe parties, I am not satisfied that the General Counselhas met his burden of proof in showing that by any tra-ditional legal test the parties herein reached bindingagreement on a contract which did not contain the "tentruck agreement" I have specifically rejected the argu-ment that there was a subjective meeting of the mindsbetween the parties I have also found that no trick orplan was involved on the part of either party to the ne-gotiations Rejecting the General Counsel's argument, Ifurther find that the silence during negotiations in 1983concerning the "ten truck agreement" does not consti-tute by any reasonable or objective standard an abandon-ment by the Union of the "ten truck agreement" Thehistory of bargaining between the parties does not con-vince me otherwise The General Counsel argues thatthe Union well knew the Employer had sought deletionof the "ten truck agreement" in the 1980 negotiations Itis also true, however, that when the Union resisted thelanguage deletion in 1980, the Employer quickly aban-doned its demands Further, as the Union argues, the1980 demands of the Employer included other changesin the language of the contract, which changes were notproposed by the Employer in 1983 Thus I find no agree-ment was reached on inclusion or exclusion of the "tentruck agreement" during the 1983 negotiationsIn Mercedes-Benz of North America, 258 NLRB 803(1981), an administrative law judge found that partieshad reached complete agreement on a collective-bargain-ing agreement, although the parties had not discussed thecommencement date of the contract during the negotia-tions The administrative law judge found a particularcommencement date consistent with the remainingagreed-upon terms of the contract and ordered the con-tract signed The Board, reversing the judge, found itsignificant that the parties had not discussed a date forthe commencement of the contract and, accordingly,held the parties had not reached a meeting of minds onthat issue and that, therefore, complete agreement onterms and conditions of a contract had not been reachedI find that analysis applicable here Since the parties didnot reach agreement on inclusion or exclusion of the"ten truck agreement," it is improper for me to substitutemy judgment on it for theirs Thus I find completeagreement did not occurI have found that the parties did not reach subjectiveagreement on a new contract and further that there isnot a reasonable basis for determining that an unambig-uous agreement had been reached I find it improper todetermine the issue of inclusion myself Accordingly, Ifind no agreement occurred Inasmuch as no agreementwas reached, the Union is under no obligation to sign thecontract proffered by the Employer Accordingly, I findthe Union in refusing to sign the Employer's version of 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe agreement did not violate Section 8(b)(3) of the ActTherefore I shall dismiss the complaint in its entiretyC An Alternative TheoryA separate independent rationale exists for refusing toobligate the Union to sign the contract specifically in-cluding the "ten truck agreement" addendum even if theUnion's belief the addendum was included in the 1983-1986 contract is regarded as a unilateral mistake which isinsufficent in law to prevent a finding that the Unionagreed to the contract as discussed 8 Under contract in-terpretation doctrines in the common law, sounding inthe nature of equity, it is appropriate to rescind an agree-ment where a unilateral mistake occurred (1) enforce-ment against the mistaken party will be oppressive orresult in hardship or an unequal exchange and (2) rescis-sion will impose no substantial hardship on the otherparty I believe these criteria have been met in this caseand therefore I would not order the Union to sign thecontract without the "ten truck agreement" even if theUnion might "technically" be bound to do soFirst, to hold the error of the Union herein must resultin its acquescence on the deletion of the "ten truckagreement" without allowing other contract changes,which might have been effected in negotiations, is todeny the Union and the employees it represents thechance to consider and propose alternatives to the simpleexcision of the protections contained in the addendumSince the limits on the Employer's right to use owner-operators was one of contract and not simply a matter ofpast practice, the deletion of the restriction from the1983-1986 contract limits the Union's rights to furtherbargaining on the subject far more completely than if theUnion had never obtained the written protection of thecontract addendum and rather relied on the requirementsof the Act that an employer bargain with a union beforemaking unilateral changes in unit employees' workingconditions 9 Thus, in my view, to force the Union tosign the contract without the addendum will limit theUnion's rights as if it had consciously decided to aban-don the clause with full knowledge that the Employerwas then free to act without the clause's limitationsThus, if the Union be forced to sign, a unilateral mistakehas been transformed by the fictions of legal analysis intoa knowing, willful abandonment of potentially importantrights8 The General Counsel correctly argues on brief that if the Union'smistake was unilateral, i e, its own and not the Employer's, it should notbe allowed to profit from Its own error I specifically found the mistakeherein to be mutual Reviewing authonty may differ however My further alternative findings here may avoid a remand in such a situation9 This is so, of course, because when a union specifically negotiatesaway a contract nght, it has done so knowingly and therefore has no further nght at least dunng the life of the contract to be consulted about theemployer's actions in that regardSecond, I find no substantial harm to the Employer byreturning the parties to the bargaining table as opposedto forcing the Union to sign The 1983 negotiations hadbeen amicable and efficient Since the commencement ofthe bargaining relationship in 1974, the subject of the"ten truck agreement" has neither been the subject ofdispute of grievance nor, at least since 1980, has it beenmore than a theoretical limitation on the Employer'sbusiness operations The parties herein have made bar-gaining work with great success through the years Whynot resolve the problems and differences which exist be-tween the parties through negotiations where proposalsand counterproposals can be exchanged and debated? Areturn to the bargaining table thus in my mind will pro-mote free and open agreement Government intrusionnow, in my view, will only make a smoothly functioningrelationship increasingly defensive and technical In myview a "make-sign" order will do serious injury to thebargaining relationship Thus, even were my analysis ofthe negotiations, supra, to be in error and the Union heldto have agreed to the contract, as argued by the GeneralCounsel, I would not order the "make-sign" remedysought but would dismiss the complaint and return theparties to the bargaining tableOn these findings of fact and on the entire record, Imake the followingCONCLUSIONS OF LAW1 The Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The Union and the Employer in negotiations inJune and July 1983 at no time reached complete argee-ment concerning terms and conditions of a new collec-tive-bargaining agreement4 Respondent therefore did not violate the Act by re-fusing to sign a contract purporting to be an agentreached by the parties as tendered it by the Employer5 Respondent has not otherwise violated the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe complaint is dismissed in its entiretyIS If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations the findings conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes